Citation Nr: 1645521	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  07-31 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an effective date earlier than December 1, 2014, for grant of a 40 percent disability rating for the service-connected fibromyalgia.



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem,  North Carolina that in relevant part granted service connection for fibrositis (claimed as fibromyalgia) and assigned an initial rating of 10 percent effective from October 27, 2005.

During the course of the appeal the file was transferred to the RO in Roanoke, Virginia, which is now VA's Agency of Original Jurisdiction (AOJ).

In August 2015 the AOJ issued a rating decision that increased the evaluation for fibromyalgia to 40 percent, effective from December 1, 2014.  The Veteran, through her attorney, notified VA that she is satisfied with the 40 percent rating but wants an earlier effective date for that rating.  The Board has characterized the issue on the title page to comport with this development.

The Board remanded the case to the AOJ in May 2014 for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

From October 27, 2005, to December 1, 2014, the Veteran's fibromyalgia was manifested by symptoms that are constant, or nearly so, and refractory to therapy.  






CONCLUSION OF LAW

The requirements for an initial rating of 40 percent for fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5025 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's action below represents a complete grant of the benefit claimed on appeal.  Accordingly, discussion of VA's duties to notify and assist is not required.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Fibromyalgia is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5012.  The rating criteria are predicated on widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety or Reynaud's-like symptoms.  A rating of 10 percent is assigned for symptoms that require continuous medication for control.  A rating of 20 percent is assigned for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A rating of 40 percent is assigned for symptoms that are constant, or nearly so, and refractory to therapy.  

The period under review begins October 27, 2005, the date service connection became effective.  This is the day after the Veteran was separated from service, so service treatment records (STRs) are relevant toward establishing the baseline of the Veteran's symptoms. 

STRs show the Veteran was referred to internal medicine for fibromyalgia evaluation in March 2005 due to multiple somatic complaints manifested by pain, insomnia, vision changes and paresthesias of the upper and lower extremities.  Subsequent rheumatology evaluation in May 2005 diagnosed fibrositis consistent with fibromyalgia syndrome and manifested by generalized musculoskeletal discomfort in association with fatigue, sleep disturbance, multiple tender points, history of dysmenorrhea, paresthesias and cognitive abnormalities, unremarkable laboratory data and possible bowel abnormalities.  In May 2005 the Veteran was put on permanent physical limited-duty profile due to chronic muscle pain (fibrositis).  In August 2005 a fibromyalgia follow-up treatment  note shows complaint of constant generalized pain, fatigue, arthralgias, back and limb pain, pain in both arms, paresthesias and pain not controlled by medications.      

The Veteran had a pre-discharge VA medical examination in August 2005.  In addition to fibromyalgia, the Veteran complained of sacroiliac dysfunction to the hip and entire pelvic area, stress reactions to both feet, stress reactions to tibia and left femur, cervical arthritis, nerve condition to the left side of the body secondary to cervical arthritis, overuse syndrome of the left shoulder, bilateral plantar fasciitis and hypothyroidism.  The examiner noted the Veteran appeared to be too small and petite to perform the tasks associated with military duties and her career was seemingly marked by inability to meet the minimum tasks; she had now apparently somatized many of her symptoms and had found a disease, fibrositis, which would explain and justify her inability to perform her military functions.  The Veteran offered numerous symptoms, some of which were non-physiologic, but the physical examination and laboratory tests did not support the severity of disability suggested by her complaints.  The Veteran complained of being in pain "all the time" but there was no objective evidence of such.  The examiner noted that during recent medical evaluation board (MEB) proceedings the Veteran underwent an extensive rheumatology evaluation for fibromyalgia, which consisted of entirely negative laboratory and X-ray findings.  Current objective examination showed the Veteran to be normally healthy, alert and mobile, with no specific tender point identified.  The examiner stated the functional assessment of the Veteran's fibromyalgia was to preclude military duties such as carrying heavy loads or standing in formation, but she was able to perform activities of daily living including exercise such as weight machine, yoga, bicycling up to two hours, walking up to 30 minutes and unlimited swimming.  

The January 2006 rating decision on appeal granted service connection for fibrositis (claimed as fibromyalgia) and assigned a 10 percent initial disability rating based on need for continuous medication.  

In May 2006 the Veteran was evaluated by Dr. Clark Brill, a specialist in physical medicine and rehabilitation.  Dr. Brill noted the Veteran had a "fairly complicated" pain history, with current working diagnosis of fibromyalgia.  The Veteran complained of continued pain in multiple areas; there was no frank pain or headaches but there was intermittent neck pain radiating down the shoulders and arms with numbness, tingling and weakness.  The Veteran had pain going down the entire spine, pain in the pelvic region and pain going down the legs with numbness and tingling but no frank weakness.  There were no severe bowel or bladder problems.  The Veteran reported a pressure sensation in her hands and occasional numbness and tingling in the left side of the face.  The Veteran was currently working as a defense contractor and participating in sports such as yoga, bicycling and swimming.  Examination showed the Veteran to be "fairly fit" in appearance with normal alignment.  There were multiple tender areas consistent with diagnosis of fibromyalgia and pain with flexion and extension of the neck; there was less pain with flexion and extension of the spine.  Neurologic examination showed symmetric strength and reflexes but decreased sensation in the right leg and left middle finger.  There was negative Adison's maneuver on the left and equivocal one on the right.  The joints had normal range of motion without obvious pathology of swelling, ecchymosis, warmth, erythema or effusion.  Dr. Brill's assessment was that the Veteran certainly could have fibromyalgia, with possible complication due to suboptimal management of her thyroid condition.

In June 2007 the Veteran had a VA compensation and pension (C&P) examination of the spine, joints and feet.  She was noted to have an eight-year history of intermittent posterior cervical pain radiating to the shoulders, intermittent pain and swelling of the feet (diagnosed as plantar fasciitis) and intermittent pain without swelling in the shoulders and hips. She also complained of severe pain all over her body associated with lifting.  On examination the Veteran was observed to have normal gait and posture, normal grip strength and manipulation and normal ability to stand and hop.  Examination of the spine, shoulders, hips and feet was essentially normal.  X-rays of the shoulders, hips, feet and cervical spine were negative.  The examiner's impression was chronic strain of the cervical spine, arthralgias of the shoulders and hips and bilateral plantar fasciitis. 

The Veteran submitted a letter to VA in September 2007 as an enclosure to her substantive appeal.  She asserted therein that she had extreme pain that rotated through her body and that she constantly lost feeling in the left arm due to muscles tightening and cutting off the nerve.  These symptoms rotated throughout her body depending on her position.  She also had involuntary muscle spasms.  Sitting for more than 10-15 minutes caused pain and swelling in the hips and lower extremities.  The Veteran could not lift more than 10-15 pounds overhead and could not have anything hang from her shoulders because this cut off the nerves and caused dysfunction.  The feet and hands were in constant pain.  The neck and jaw got stiff, which cut off nerves.  The back, shoulders and lumbar region were constantly painful.  The Veteran had trouble breathing because muscle tension caused the brachial nerves to be cut off, which restricted the diaphragm.  The Veteran was sensitive to cold in the hands and feet.  The Veteran had constant pain despite medication; the medication itself caused side effects of nausea, constipation, dehydration and fatigue.  The Veteran also had insomnia and depression related to her fibromyalgia.  The Veteran was able to perform her current job as analyst, but had had to take many hours of sick leave.

In December 2008 the Veteran was evaluated at the University of Maryland Sleep Disorders Center for non-refreshing sleep.  The Veteran was noted to have past medical history of fibromyalgia, but the clinical impression was obstructive sleep apnea, rule out periodic limb movement disorder.

The Veteran was treated at Crossroads Medical Center in November 2011 for complaints of fibromyalgia.  The Veteran reported pain and paresthesias on the right side, similar to the left-side problems she had during service.  The Veteran complained of paresthesias in the legs and feet and dysesthesias at night when trying to sleep.  She complained of poor sleep; daily pain in the neck, shoulders and feet; intermittent pain in the spine and persistent muscular pain after activity.  Medications had not provided relief.  The Veteran also reported periods of depression and anxiety, particularly when pain is bad; she denied respiratory or gastrointestinal problems.  Examination showed no obvious neurological deficits.  The clinical assessment was fibromyalgia and fatigue (both unchanged) and also vitamin D deficiency, hypercholesterolemia, anemia, peripheral neuropathy, polyarthritis/polyarthropathy and impaired fasting glucose (all new).  

The Veteran had a VA fibromyalgia examination in June 2012.  The Veteran described fibromyalgia/fibrocytis that began in 1999 and was manifested by pain and fatigue.  The Veteran denied taking medication for fibromyalgia but endorsed receiving treatment in the form of acupuncture, massage, physical therapy and personal trainer.  The Veteran endorsed fibromyalgia symptoms including widespread musculoskeletal pain, stiffness (hurts to move), weakness (drops things), fatigue (always tired), sleep disturbance (does not get full rest), occasional paresthesias and headaches associated with cervical tension.  The Veteran denied depression, anxiety, irritable bowel complaints or Reynaud's-type symptoms.  She stated these symptoms are constant or nearly constant.  Tension points for pain were at the bilateral low cervical regions, left gluteal region, bilateral greater trochanteric regions and bilateral mid-back, chest wall, waist and upper arm regions.  The occupational impairment associated with the disability was pain with movement.  

The Veteran had a concurrent VA peripheral nerves examination in June 2012 that noted complaint of pain, numbness and paresthesias on the left side of the body but not the right.  Muscle strength testing showed normal strength in all extremities; reflexes and sensory were also normal in all extremities.  The examiner noted that cervical peripheral neuropathy of the left upper and lower extremities had been rendered in 2004 but no current neurological abnormality was noted on examination.   

The Veteran had a VA C&P fibromyalgia examination in December 2014 in which she reported her symptoms began in 2003 as neurological impairment (pain and weakness) of the left upper extremity, but symptoms had worsened since then.  She complained of current sleep impairment, fatigue, irritable bowel syndrome, pain all over (with different types of pain in different locations), memory loss, fogginess, anxiety, inability to deal with stress, nerve irritation and muscle stiffness.  Treatment methods included acupuncture, massage, Pilates, swimming, other exercise, diet and pain medications.  Current fibromyalgia symptoms consisted of widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, sleep disturbance, paresthesias, headache (due to neck pain), anxiety and irritable bowel syndrome; these symptoms were considered refractory because they are not controlled with medication.  Symptoms were continuous, or nearly so.  The Veteran was positive for pain in all nine tender points.  The occupational impact of the Veteran's fibromyalgia was to make it difficult to perform physical tasks and to concentrate; the Veteran reported missing approximately three days of work per month due to medical appointments.   

Review of the evidence above shows that the Veteran has met the criteria for 40 percent rating for fibromyalgia since October 2005.  The in-service treatment note in August 2005 documents constant pain not relieved by medications; examinations by Dr. Brill in May 2006, by Crossroads Medical Center in November 2011 and by VA in June 2012 support a finding that the Veteran's symptoms continued at the same level of severity after August 2005.  The Board acknowledges that the VA examiner in August 2005 stated there was no objective evidence of pain on examination, but Dr. Brill and the VA examiner in June 2012 documented specific tender points consistent with fibromyalgia.  The Veteran has also submitted lay evidence regarding her observable symptoms, as she is competent to do; this lay evidence supports continuous or near-continuous symptoms unrelieved by medication.  

During the course of the appeal the AOJ denied increased rating because the symptoms associated with fibromyalgia to some degree overlap the symptoms for which the Veteran already receives VA compensation (plantar fasciitis with associated foot pain, cervical disc disease with associated neck pain and neuropathies of the left upper and left lower extremities, and left and right hip strain with associated hip pain).  In that regard, 38 U.S.C.A. § 1155 implicitly contains the concept that "the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology; such a result would overcompensate the claimant for the actual impairment of his earning capacity" and would constitute pyramiding.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  The Board recognizes that the fibromyalgia trigger points for the gluteal, waist and trochanteric areas suggest overlap of hip strain symptoms, and cervical fibromyalgia trigger points suggest overlap from the cervical spine disability.  However, trigger points in the mid-back, chest wall and right upper and lower extremities do not suggest an association with any service-connected disability for which the Veteran receives compensation.  The Board concludes that award of a 40 percent rating for fibromyalgia prior to December 2014 would not constitute pyramiding.   

The Board has considered whether the Veteran's fibromyalgia presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

The Veteran's fibromyalgia is manifested by signs and symptoms such as pain and weakness, which impairs her ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as described in her correspondence to VA, her statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's fibromyalgia disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

A request for a total disability rating based on individual unemployability (TDIU) is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this the Veteran does not assert, and the evidence of record does not suggest, that she is rendered unemployable due to fibromyalgia, and in fact the Veteran appears to have been gainfully employed throughout the period (as documented in the VA examination in December 2014).  Accordingly, the rating issue on appeal does not raise a claim for TDIU.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case the evidence is at least in equipoise, and benefit of the doubt has been resolved in favor of the Veteran.  Id.  


ORDER

A rating of 40 percent for fibromyalgia from October 27, 2005, is allowed, subject to the requirements applicable to the payment of monetary benefits. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


